DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 21, 24 – 26, 29 – 31, 34 – 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi, et al, U. S. Patent Application Publication 2010/0161743 (“Krishnamurthi”) in view of Wisniewski, et al, U. S. Patent Application Publication 20060072721 (“Wisniewski”) and Krietzer, et al, U. S. Patent Application Publication 2012/0034897 (“Krietzer”).
Regarding claim 21, Krishnamurthi teaches:
(New) A system, comprising: a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory  having instructions stored thereon that, in response to execution by the processor,  cause the system to perform operations comprising:  (Krishnamurthi, figure 1, paragraph 0063, 0131, 0023, “[0063] FIG. 1 is system block diagram of an example asynchronous mediated communication network system 100. The asynchronous mediated communication (AMC) system 100 comprises N mobile devices 1101, 1102 , 1103 … 110M a communication network 120 and a mediator 130 between a sender and a recipient of a message. The mediator 130 may optionally be in communication with a mediator database 135. [0135] The hardware used to implement the foregoing embodiments may be processing elements and memory elements configured to execute a set of instructions, including microprocessor units, … wherein the set of instructions are for performing method steps corresponding to the above methods. [0131] A number of the embodiments described above may also be implemented with any of a variety of remote server devices acting as a mediator 130, such as the server 380 illustrated in FIG. 27. Such a remote server 380 typically includes a processor 361 coupled to volatile memory 362 and a large capacity nonvolatile memory, such as a disk drive 363. [0023] Memory 126 is configured to store information received from processing system 122 and to provide information to processing system 122. As will be described in more detail later, this information may include application software ( e.g., text messaging application software),”; a system can comprise multiple computing element nodes, to include a central mediator serving processor (i.e. claimed processor) and multiple mobile device (i.e. first, second and third devices) each node with a processor, memory and executable instructions).
receiving, by the processor, an original text message from a first device, which is separate from the processor;  (Krishnamurthi, figure 2, paragraph 0066 & 0123, “[0066] FIG. 2 is a process flow diagram of an embodiment method for providing a message played/displayed confirmation between two communication devices (e.g., 1101 and 1102 ) in an AMC system 100.  A sender using communication device 1101 generates and transmits a message to the mediator 130 for routing to a recipient using communication device 1102, step 205. The message is transmitted via a communication network 120 which interconnects communication devices 1101 and 1102 and mediator 130 such as illustrated in FIG. 1. [0123] When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350 … This information may be stored in a data field for original recipient(s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that the mediator server can receive a message from a first device at the server (i.e. first device is separate from mediator server); that the mediator is assigned a message identifier at the message database. (i.e. 0099) If the selected actor is available (i.e., determination 335=Yes), the message may be re-routed and transmitted to the selected actor’s communication device, step 340).
transmitting, by the processor, a message notification to a second device and a third device, which are separate from the processor, (Krishnamurthi, figure 25, paragraph 0128, “[0128] FIG. 25 is an example of a monitored message table that may be suitable for use with an embodiment. …The original recipient address information 402 may be in the form of a recipient name or label that is to be correlated to any of the re-routing templates.  [0069] In the process flow of FIG. 3, the sender using communication device 1101 generates and transmits a message to the mediator 130 for routing … There may be a variety of reasons why the intended first recipient’s communication device 1102 is not available. … In order to determine whether the intended recipient is available or not the mediator 130 may allow some pre-determine period of time to elapse before determining that the first recipient is unavailable. By doing so, the mediator 130 allows the first recipient some window of time to receive and respond to the message. [0110] For example, a message initiated by 1101 can be broadcast to recipient communication devices 1102 , 1103 , … 110N. The mediator 130 may monitor the receipt of message opened confirmations to confirm that the message is received, read and acknowledged by each of the recipient communication devices 1102 , 1103 … 110N”“; that in address information block 402, two or more recipients, each with their own device (see figure 14), can be selected as recipients for a message; that the process outlined for 1102 can be performed with multiple receivers in the same manner of figure 2 and 3).

    PNG
    media_image1.png
    298
    640
    media_image1.png
    Greyscale

transmitting, by the processor, the original text message from the message database to the second device and the third device, (Krishnamurthi, paragraph 0066, “The mediator 130 receives the message from originating communication device 1101 and routes the message to 1102 using phone numbers, IP addresses or other identity parameters contained in the message metadata, step 210. The message is received by the recipient communication device 1102, step 215.”; that the mediator server can transmit the message to device 1102; as shown in figure 25 above, the message would be sent to multiple recipients).
Krishnamurthi does not explicitly teach:
storing, by the processor, the original text message in a message database;
wherein the message notification  comprises data indicating that the original text message is available for the second device and the third device;
wherein each of the second device and the third device stores the original text message locally on the respective device;
receiving, by the processor, an edited text message based on the original text message; and
transmitting, by the processor, an instruction to each of the second device and the third device to replace the original text message on the respective device with the edited text message on the respective device..
Wisniewski teaches:
storing, by the processor, the original text message in a message database; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
wherein the message notification  comprises data indicating that the original text message is available for the second device and the third device; (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available (e.g., updates to presence information and/or updates to syndicated content). With respect to SMS messages, the particular form and content of the message may vary depending on whether the device to which the notification is addressed is a client or clientless device.”; that a server typically sends notifications to devices regarding the presence of messages).
wherein each of the second device and the third device stores the original text message locally on the respective device; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krietzer teaches:
receiving, by the processor, an edited text message based on the original text message; and (Krietzer, paragraph 0061, “[0061] In block 410, the RTT destination receives previously buffered and transmitted characters from the communication device (e.g., characters buffered in block 204 and transmitted in block 220, FIG. 2), and the characters are displayed within the appropriate display area on the display device of the response console. … The example display screen 800 includes a telephone number 802 associated with the communication device (i.e., “Connected to 914-271-3 923 “), previously buffered and RTT formatted messages 804 received from the communication device, along with the times of message reception. As the example display screen 800 illustrates, control characters associated with editing inputs are displayed along with the text that the communication device user intended to type.”; the message server receives the message in at a first time which is displayed, and then receives the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057, the original emergency message and each subsequent edit is stored for later retrieval in a message database of the server).
transmitting, by the processor, an instruction to each of the second device and the third device to replace the original text message on the respective device with the edited text message on the respective device. (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 24, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The system of claim 21.
Wisniewski further teaches wherein each of the second device and the third device stores the original text message in a cache locally on the respective device. (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 25, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The system of claim 21.
Krishnamurthi further teaches wherein the processor is further configured to communicate with the second device by transmitting a standardized communication protocol header  (Krishnamurthi, paragraph 00123, “When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350. The mediator 130 may also generate a data entry in a monitored message table for the asynchronous message, step 351. The data entry may include the assigned and appended message identifier. In addition, the mediator 130 may retrieve information regarding the original recipient(s) contained within the message header, including the address for each recipient’s communication device. This information may be stored in a data field for original recipient (s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that messages can be sent with standard headers and metadata regarding the message).
Wisniewski teaches with a packet to identify a datagram as following a standardized communication protocol. (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available”; that the IP packet is typically used in communications to identify information about a message and within the message).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 26, Krishnamurthi teaches:
(New) A method comprising: (Krishnamurthi, figure 1, paragraph 0063, 0131, 0023, “[0063] FIG. 1 is system block diagram of an example asynchronous mediated communication network system 100. The asynchronous mediated communication (AMC) system 100 comprises N mobile devices 1101, 1102 , 1103 … 110M a communication network 120 and a mediator 130 between a sender and a recipient of a message. The mediator 130 may optionally be in communication with a mediator database 135. [0135] The hardware used to implement the foregoing embodiments may be processing elements and memory elements configured to execute a set of instructions, including microprocessor units, … wherein the set of instructions are for performing method steps corresponding to the above methods. [0131] A number of the embodiments described above may also be implemented with any of a variety of remote server devices acting as a mediator 130, such as the server 380 illustrated in FIG. 27. Such a remote server 380 typically includes a processor 361 coupled to volatile memory 362 and a large capacity nonvolatile memory, such as a disk drive 363. [0023] Memory 126 is configured to store information received from processing system 122 and to provide information to processing system 122. As will be described in more detail later, this information may include application software ( e.g., text messaging application software),”; a system can comprise multiple computing element nodes, to include a central mediator serving processor (i.e. claimed processor) and multiple mobile device (i.e. first, second and third devices) each node with a processor, memory and executable instructions).
receiving, by a processor, an original text message from a first device, which is separate from the processor; (Krishnamurthi, figure 2, paragraph 0066 & 0123, “[0066] FIG. 2 is a process flow diagram of an embodiment method for providing a message played/displayed confirmation between two communication devices (e.g., 1101 and 1102 ) in an AMC system 100.  A sender using communication device 1101 generates and transmits a message to the mediator 130 for routing to a recipient using communication device 1102, step 205. The message is transmitted via a communication network 120 which interconnects communication devices 1101 and 1102 and mediator 130 such as illustrated in FIG. 1. [0123] When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350 … This information may be stored in a data field for original recipient(s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that the mediator server can receive a message from a first device at the server (i.e. first device is separate from mediator server); that the mediator is assigned a message identifier at the message database. (i.e. 0099) If the selected actor is available (i.e., determination 335=Yes), the message may be re-routed and transmitted to the selected actor’s communication device, step 340).
transmitting, by the processor, a message notification to a second device and a third device, which are separate from the processor, (Krishnamurthi, figure 25, paragraph 0128, “[0128] FIG. 25 is an example of a monitored message table that may be suitable for use with an embodiment. …The original recipient address information 402 may be in the form of a recipient name or label that is to be correlated to any of the re-routing templates.  [0069] In the process flow of FIG. 3, the sender using communication device 1101 generates and transmits a message to the mediator 130 for routing … There may be a variety of reasons why the intended first recipient’s communication device 1102 is not available. … In order to determine whether the intended recipient is available or not the mediator 130 may allow some pre-determine period of time to elapse before determining that the first recipient is unavailable. By doing so, the mediator 130 allows the first recipient some window of time to receive and respond to the message. [0110] For example, a message initiated by 1101 can be broadcast to recipient communication devices 1102 , 1103 , … 110N. The mediator 130 may monitor the receipt of message opened confirmations to confirm that the message is received, read and acknowledged by each of the recipient communication devices 1102 , 1103 … 110N”“; that in address information block 402, two or more recipients, each with their own device (see figure 14), can be selected as recipients for a message; that the process outlined for 1102 can be performed with multiple receivers in the same manner of figure 2 and 3).
transmitting, by the processor, the original text message from the message database to the second device and the third device, (Krishnamurthi, paragraph 0066, “The mediator 130 receives the message from originating communication device 1101 and routes the message to 1102 using phone numbers, IP addresses or other identity parameters contained in the message metadata, step 210. The message is received by the recipient communication device 1102, step 215.”; that the mediator server can transmit the message to device 1102; as shown in figure 25 above, the message would be sent to multiple recipients).
Krishnamurthi does not explicitly teach:
storing, by the processor, the original text message in a message database;
wherein the message notification comprises data indicating that the original text message is available for the second device and the third device;
wherein each of the second device and the third device stores the original text message locally on the respective device;
receiving, by the processor, an edited text message based on the original text message; and
transmitting, by the processor, an instruction to each of the second device and the third device to replace the original text message on the respective device with the edited text message on the respective device..
Wisniewski teaches:
storing, by the processor, the original text message in a message database; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
wherein the message notification comprises data indicating that the original text message is available for the second device and the third device; (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available (e.g., updates to presence information and/or updates to syndicated content). With respect to SMS messages, the particular form and content of the message may vary depending on whether the device to which the notification is addressed is a client or clientless device.”; that a server typically sends notifications to devices regarding the presence of messages).
wherein each of the second device and the third device stores the original text message locally on the respective device; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krietzer teaches:
receiving, by the processor, an edited text message based on the original text message; and (Krietzer, paragraph 0061, “[0061] In block 410, the RTT destination receives previously buffered and transmitted characters from the communication device (e.g., characters buffered in block 204 and transmitted in block 220, FIG. 2), and the characters are displayed within the appropriate display area on the display device of the response console. … The example display screen 800 includes a telephone number 802 associated with the communication device (i.e., “Connected to 914-271-3 923 “), previously buffered and RTT formatted messages 804 received from the communication device, along with the times of message reception. As the example display screen 800 illustrates, control characters associated with editing inputs are displayed along with the text that the communication device user intended to type.”; the message server receives the message in at a first time which is displayed, and then receives the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057, the original emergency message and each subsequent edit is stored for later retrieval in a message database of the server).
transmitting, by the processor, an instruction to each of the second device and the third device to replace the original text message on the respective device with the edited text message on the respective device. (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 29, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 26.
Wisniewski further teaches wherein each of the second device and the third device stores the original text message in a cache locally on the respective device. (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 30, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 26.
Krishnamurthi further teaches wherein the processor is further configured to communicate with the second device by transmitting a standardized communication protocol header (Krishnamurthi, paragraph 00123, “When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350. The mediator 130 may also generate a data entry in a monitored message table for the asynchronous message, step 351. The data entry may include the assigned and appended message identifier. In addition, the mediator 130 may retrieve information regarding the original recipient(s) contained within the message header, including the address for each recipient’s communication device. This information may be stored in a data field for original recipient (s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that messages can be sent with standard headers and metadata regarding the message).
Wisniewski teaches  with a packet to identify a datagram as following a standardized communication protocol. (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available”; that the IP packet is typically used in communications to identify information about a message and within the message).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 31, Krishnamurthi teaches:
(New) An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising: (Krishnamurthi, figure 1, paragraph 0063, 0131, 0023, “[0063] FIG. 1 is system block diagram of an example asynchronous mediated communication network system 100. The asynchronous mediated communication (AMC) system 100 comprises N mobile devices 1101, 1102 , 1103 … 110M a communication network 120 and a mediator 130 between a sender and a recipient of a message. The mediator 130 may optionally be in communication with a mediator database 135. [0135] The hardware used to implement the foregoing embodiments may be processing elements and memory elements configured to execute a set of instructions, including microprocessor units, … wherein the set of instructions are for performing method steps corresponding to the above methods. [0131] A number of the embodiments described above may also be implemented with any of a variety of remote server devices acting as a mediator 130, such as the server 380 illustrated in FIG. 27. Such a remote server 380 typically includes a processor 361 coupled to volatile memory 362 and a large capacity nonvolatile memory, such as a disk drive 363. [0023] Memory 126 is configured to store information received from processing system 122 and to provide information to processing system 122. As will be described in more detail later, this information may include application software ( e.g., text messaging application software),”; a system can comprise multiple computing element nodes, to include a central mediator serving processor (i.e. claimed processor) and multiple mobile device (i.e. first, second and third devices) each node with a processor, memory and executable instructions).
receiving, by a processor, a first data from a first device; (Krishnamurthi, figure 2, paragraph 0066 & 0123, “[0066] FIG. 2 is a process flow diagram of an embodiment method for providing a message played/displayed confirmation between two communication devices (e.g., 1101 and 1102 ) in an AMC system 100.  A sender using communication device 1101 generates and transmits a message to the mediator 130 for routing to a recipient using communication device 1102, step 205. The message is transmitted via a communication network 120 which interconnects communication devices 1101 and 1102 and mediator 130 such as illustrated in FIG. 1. [0123] When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350 … This information may be stored in a data field for original recipient(s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that the mediator server can receive a message from a first device at the server (i.e. first device is separate from mediator server); that the mediator is assigned a message identifier at the message database. (i.e. 0099) If the selected actor is available (i.e., determination 335=Yes), the message may be re-routed and transmitted to the selected actor’s communication device, step 340).
transmitting, by the processor, a notification to a second device and a third device, (Krishnamurthi, figure 25, paragraph 0128, “[0128] FIG. 25 is an example of a monitored message table that may be suitable for use with an embodiment. …The original recipient address information 402 may be in the form of a recipient name or label that is to be correlated to any of the re-routing templates.  [0069] In the process flow of FIG. 3, the sender using communication device 1101 generates and transmits a message to the mediator 130 for routing … There may be a variety of reasons why the intended first recipient’s communication device 1102 is not available. … In order to determine whether the intended recipient is available or not the mediator 130 may allow some pre-determine period of time to elapse before determining that the first recipient is unavailable. By doing so, the mediator 130 allows the first recipient some window of time to receive and respond to the message. [0110] For example, a message initiated by 1101 can be broadcast to recipient communication devices 1102 , 1103 , … 110N. The mediator 130 may monitor the receipt of message opened confirmations to confirm that the message is received, read and acknowledged by each of the recipient communication devices 1102 , 1103 … 110N”“; that in address information block 402, two or more recipients, each with their own device (see figure 14), can be selected as recipients for a message; that the process outlined for 1102 can be performed with multiple receivers in the same manner of figure 2 and 3).
transmitting, by the processor, the first data from the database to the second device the third device, (Krishnamurthi, paragraph 0066, “The mediator 130 receives the message from originating communication device 1101 and routes the message to 1102 using phone numbers, IP addresses or other identity parameters contained in the message metadata, step 210. The message is received by the recipient communication device 1102, step 215.”; that the mediator server can transmit the message to device 1102; as shown in figure 25 above, the message would be sent to multiple recipients).
wherein each of the second device and the third device displays the first data, and (Krishnamurthi, paragraph 0066, “The mediator 130 receives the message from originating communication device 1101 and routes the message to 1102 using phone numbers, IP addresses or other identity parameters contained in the message metadata, step 210. The message is received by the recipient communication device 1102, step 215.”; that the mediator server can transmit the message to device 1102; as shown in figure 25 above, the message would be sent to multiple recipients).
Krishnamurthi does not explicitly teach:
storing, by the processor, the first data in a database;
wherein the notification comprises an indication that the first data is available;
wherein each of the second device and third device stores the first data locally on the respective device;
receiving, by the processor, a second data based on the first data; and
transmitting, by the processor, an instruction to each of the second device and the third device to replace the first data on the respective device with the second data on the respective device..
Wisniewski teaches:
storing, by the processor, the first data in a database; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
wherein the notification comprises an indication that the first data is available; (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available (e.g., updates to presence information and/or updates to syndicated content). With respect to SMS messages, the particular form and content of the message may vary depending on whether the device to which the notification is addressed is a client or clientless device.”; that a server typically sends notifications to devices regarding the presence of messages).
wherein each of the second device and third device stores the first data locally on the respective device; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krietzer teaches:
receiving, by the processor, a second data based on the first data; and (Krietzer, paragraph 0061, “[0061] In block 410, the RTT destination receives previously buffered and transmitted characters from the communication device (e.g., characters buffered in block 204 and transmitted in block 220, FIG. 2), and the characters are displayed within the appropriate display area on the display device of the response console. … The example display screen 800 includes a telephone number 802 associated with the communication device (i.e., “Connected to 914-271-3 923 “), previously buffered and RTT formatted messages 804 received from the communication device, along with the times of message reception. As the example display screen 800 illustrates, control characters associated with editing inputs are displayed along with the text that the communication device user intended to type.”; the message server receives the message in at a first time which is displayed, and then receives the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057, the original emergency message and each subsequent edit is stored for later retrieval in a message database of the server).
transmitting, by the processor, an instruction to each of the second device and the third device to replace the first data on the respective device with the second data on the respective device. (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 34, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The article of manufacture of claim 31.
Wisniewski further teaches wherein each of the second device and the third device stores the first data in a cache locally on the respective device. (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 35, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The article of manufacture of claim 31.
Krishnamurthi further teaches wherein the processor is further configured to communicate with the second device by transmitting a standardized communication protocol header (Krishnamurthi, paragraph 00123, “When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350. The mediator 130 may also generate a data entry in a monitored message table for the asynchronous message, step 351. The data entry may include the assigned and appended message identifier. In addition, the mediator 130 may retrieve information regarding the original recipient(s) contained within the message header, including the address for each recipient’s communication device. This information may be stored in a data field for original recipient (s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that messages can be sent with standard headers and metadata regarding the message).
Wisniewski teaches  with a packet to identify a datagram as following a standardized communication protocol. (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available”; that the IP packet is typically used in communications to identify information about a message and within the message).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 36, Krishnamurthi teaches:
(New) A method comprising: (Krishnamurthi, figure 1, paragraph 0063, 0131, 0023, “[0063] FIG. 1 is system block diagram of an example asynchronous mediated communication network system 100. The asynchronous mediated communication (AMC) system 100 comprises N mobile devices 1101, 1102 , 1103 … 110M a communication network 120 and a mediator 130 between a sender and a recipient of a message. The mediator 130 may optionally be in communication with a mediator database 135. [0135] The hardware used to implement the foregoing embodiments may be processing elements and memory elements configured to execute a set of instructions, including microprocessor units, … wherein the set of instructions are for performing method steps corresponding to the above methods. [0131] A number of the embodiments described above may also be implemented with any of a variety of remote server devices acting as a mediator 130, such as the server 380 illustrated in FIG. 27. Such a remote server 380 typically includes a processor 361 coupled to volatile memory 362 and a large capacity nonvolatile memory, such as a disk drive 363. [0023] Memory 126 is configured to store information received from processing system 122 and to provide information to processing system 122. As will be described in more detail later, this information may include application software ( e.g., text messaging application software),”; a system can comprise multiple computing element nodes, to include a central mediator serving processor (i.e. claimed processor) and multiple mobile device (i.e. first, second and third devices) each node with a processor, memory and executable instructions).
receiving, at a first device and a second device,  (Krishnamurthi, figure 25, paragraph 0128, “[0128] FIG. 25 is an example of a monitored message table that may be suitable for use with an embodiment. …The original recipient address information 402 may be in the form of a recipient name or label that is to be correlated to any of the re-routing templates.  [0069] In the process flow of FIG. 3, the sender using communication device 1101 generates and transmits a message to the mediator 130 for routing … There may be a variety of reasons why the intended first recipient’s communication device 1102 is not available. … In order to determine whether the intended recipient is available or not the mediator 130 may allow some pre-determine period of time to elapse before determining that the first recipient is unavailable. By doing so, the mediator 130 allows the first recipient some window of time to receive and respond to the message. [0110] For example, a message initiated by 1101 can be broadcast to recipient communication devices 1102 , 1103 , … 110N. The mediator 130 may monitor the receipt of message opened confirmations to confirm that the message is received, read and acknowledged by each of the recipient communication devices 1102 , 1103 … 110N”“; that in address information block 402, two or more recipients, each with their own device (see figure 14), can be selected as recipients for a message; that the process outlined for 1102 can be performed with multiple receivers in the same manner of figure 2 and 3).
wherein the original text message was (1) written on a third device and (Krishnamurthi, figure 2, paragraph 0066 & 0123, “[0066] FIG. 2 is a process flow diagram of an embodiment method for providing a message played/displayed confirmation between two communication devices (e.g., 1101 and 1102 ) in an AMC system 100.  A sender using communication device 1101 generates and transmits a message to the mediator 130 for routing to a recipient using communication device 1102, step 205. The message is transmitted via a communication network 120 which interconnects communication devices 1101 and 1102 and mediator 130 such as illustrated in FIG. 1. [0123] When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350 … This information may be stored in a data field for original recipient(s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that the mediator server can receive a message from a first device at the server (i.e. first device is separate from mediator server); that the mediator is assigned a message identifier at the message database. (i.e. 0099) If the selected actor is available (i.e., determination 335=Yes), the message may be re-routed and transmitted to the selected actor’s communication device, step 340).
receiving, at the first device and the second device, the original text message from the message database; (Krishnamurthi, figure 25, paragraph 0128, “[0128] FIG. 25 is an example of a monitored message table that may be suitable for use with an embodiment. …The original recipient address information 402 may be in the form of a recipient name or label that is to be correlated to any of the re-routing templates.  [0069] In the process flow of FIG. 3, the sender using communication device 1101 generates and transmits a message to the mediator 130 for routing … There may be a variety of reasons why the intended first recipient’s communication device 1102 is not available. … In order to determine whether the intended recipient is available or not the mediator 130 may allow some pre-determine period of time to elapse before determining that the first recipient is unavailable. By doing so, the mediator 130 allows the first recipient some window of time to receive and respond to the message. [0110] For example, a message initiated by 1101 can be broadcast to recipient communication devices 1102 , 1103 , … 110N. The mediator 130 may monitor the receipt of message opened confirmations to confirm that the message is received, read and acknowledged by each of the recipient communication devices 1102 , 1103 … 110N”“; that in address information block 402, two or more recipients, each with their own device (see figure 14), can be selected as recipients for a message; that the process outlined for 1102 can be performed with multiple receivers in the same manner of figure 2 and 3).
displaying, on the first device and the second device, the original text message; (Krishnamurthi, paragraph 0066, “[0066] FIG. 2 is a process flow diagram of an embodiment method for providing a message played/displayed confirmation between two communication devices (e.g., 1101 and 1102 ) in an AMC system 100. In an embodiment, prior to opening the message (i.e., playing, displaying, reading and/or executing the message), the communication device 1102 may optionally generate and play and/or display a message alert notification to indicate that a message has been received, step 220. [0129] Communication devices 10 also typically include a key pad 13 or miniature keyboard and menu selection buttons or rocker switches 12 for receiving user inputs. For example, the communication device 110 may include a processor 191 coupled to internal memory 192 and a display 11.”; that original messages can be displayed on the first and second devices).
Krishnamurthi does not explicitly teach:
a message notification comprising data indicating that an original text message is available,
(2) stored in message database on a messaging server;
storing, at the first device and the second device, the original text message;
replacing, on the first device and the second device, the original text message with an edited text message written on the third device..
Wisniewski teaches:
a message notification comprising data indicating that an original text message is available, (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available (e.g., updates to presence information and/or updates to syndicated content). With respect to SMS messages, the particular form and content of the message may vary depending on whether the device to which the notification is addressed is a client or clientless device.”; that a server typically sends notifications to devices regarding the presence of messages).
(2) stored in message database on a messaging server; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
storing, at the first device and the second device, the original text message; (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
Krietzer teaches replacing, on the first device and the second device, the original text message with an edited text message written on the third device. (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 39, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 36.
Wisniewski further teaches wherein each of the first device and the second device stores the original text message in a cache locally on the respective device. (Wisniewski, paragraph 0006, “For example, in one embodiment, multimedia messages generated by mobile and non-mobile devices are automatically tagged with identifying meta-information (e.g., author, date, time and/or location) prior to persisting (i.e., storing) the messages and associated meta-information as “documents” (or portions thereof) remotely from the message sender(s) and recipient(s). The documents are maintained in the remote storage even after the message(s) are communicated to the recipient(s), which allows the message(s) to be, for example, searched and/or sorted based on the meta-information and accessed for future reference, revision and/or re-use of the multimedia content.”; that the server, sending device and receiving devices typically store the message for future searches or revision).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 40, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 36.
Krishnamurthi further teaches wherein the method is performed using a standardized communication protocol header  (Krishnamurthi, paragraph 00123, “When an asynchronous message is initially received from a sender’s communication device 1101 by the mediator 130 it may assign a message identifier to the asynchronous message and append the assigned message identifier to the asynchronous message header, step 350. The mediator 130 may also generate a data entry in a monitored message table for the asynchronous message, step 351. The data entry may include the assigned and appended message identifier. In addition, the mediator 130 may retrieve information regarding the original recipient(s) contained within the message header, including the address for each recipient’s communication device. This information may be stored in a data field for original recipient (s) corresponding to the assigned message identifier in the monitored message table, step 352.”; that messages can be sent with standard headers and metadata regarding the message).
Wisniewski teaches with a packet to identify a datagram as following a standardized communication protocol. (Wisniewski, paragraph 0039, “[0039] Server 102 typically sends SMS (text) or internet protocol (IP) packet notifications to user equipment 108 in order to alert the equipment that, for example, netomat messages or updates are available”; that the IP packet is typically used in communications to identify information about a message and within the message).
In view of the teachings of Wisniewski it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wisniewski to Krishnamurthi at the time the application was filed in order to a method of storing and delivering messages. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wisniewski in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Wisniewski’s explicit notifications and storage of data with Krishnamurthy’s implies notifications and storage of data.  The explicit and implied notifications and storage merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 22, 23, 27, 28, 32, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi, as modified by Wisniewski and Krietzer, in view of Sagar, et al, U.S. Patent Application Publication 2008/0317068 (“Sagar”).
Regarding claim 22, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The system of claim 21.
Krietzer teaches wherein replacing the original text message on the respective device comprises: storing, by respective device, the edited text message; and (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krishnamurthi, as modified by Wisniewski and Krietzer, does not explicitly teach deleting, by the respective device, the original text message..
Sagar teaches deleting, by the respective device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 23, Krishnamurthi, as modified by Wisniewski, Krietzer, and Sagar, teaches (New) The system of claim 22.
Sagar further teaches wherein deleting the original text message comprises: automatically deleting, by the respective device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 27, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 26.
Krietzer teaches wherein replacing the original text message on the respective device comprises: storing, by respective device, the edited text message; and (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krishnamurthi, as modified by Wisniewski and Krietzer, does not explicitly teach deleting, by the respective device, the original text message..
Sagar teaches deleting, by the respective device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 28, Krishnamurthi, as modified by Wisniewski, Krietzer, and Sagar, teaches (New) The method of claim 27.
Sagar further teaches wherein deleting the original text message comprises: automatically deleting, by the respective device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 32, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The article of manufacture of claim 31.
Krietzer teaches wherein replacing the first data on the respective device comprises: storing, by respective device, the second data; and (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krishnamurthi, as modified by Wisniewski and Krietzer, does not explicitly teach deleting, by the respective device, the first data..
Sagar teaches deleting, by the respective device, the first data. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 33, Krishnamurthi, as modified by Wisniewski, Krietzer, and Sagar, teaches (New) The article of manufacture of claim 32.
Sagar further teaches wherein deleting the first data comprises: automatically deleting, by the respective device, the first data. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 37, Krishnamurthi, as modified by Wisniewski and Krietzer, teaches (New) The method of claim 36.
Krietzer teaches wherein replacing the original text message comprises: storing, on the first device and the second device, the edited text message; and (Krietzer, paragraph 0061, “For example, although the communication device user may have intended only to transmit “robbery gas sta main n auburn”, additional indications of deleted characters and editing inputs were transmitted using the RTT protocol, as well. The additional indications included, for example, a deleted character “z” in the word “robbery”, deleted characters “cc” in the word “gas”, and a deleted character “d” after the character “n.”“; the message server receives the message in real time, to include the edited portions marked by braces which were deleted from the sending mobile (i.e. an edited message sent character by character in real time). As taught by paragraph 0057 above, the emergency message is stored for later retrieval in a message database).
In view of the teachings of Krietzer it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krietzer to Krishnamurthi at the time the application was filed in order to provide real time updates to messages between users.  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Krietzer in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Krietzer’s text editing of messages and Krishnamurthy’s send of first messages.  The correcting of messages and sending of messages merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Krishnamurthi, as modified by Wisniewski and Krietzer, does not explicitly teach deleting, from the first device and the second device, the original text message..
Sagar teaches deleting, from the first device and the second device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 38, Krishnamurthi, as modified by Wisniewski, Krietzer, and Sagar, teaches (New) The method of claim 37.
Sagar further teaches wherein deleting the original text message comprises: automatically deleting, from the first device and the second device, the original text message. (Sagar, figure 1, paragraph 0041, “For example, in at least one implementation, a blob cache service might first fill up or occupy its available storage space and then, when a new blob is to be stored, might use an algorithm such as a “least recently used” (or LRU) algorithm to find and delete one or more blobs that have not been used recently and so make space available for new blob data.”  Paragraph 0054 “When an existing item is modified, the metadata and possibly blob data may be similarly updated. If an existing item is deleted, the metadata may be modified so that, for example, the item is marked as being deleted, and any associated blob data may be deleted (or may be kept available, in at least some implementations).”; after a item is edited, it may be deleted at the computer, the first device or the second device. (note: blob is a Binary Large Object, such as a message file.) The deletion may occur after being marked as deleted, or it may be deleted after a period of time).
In view of the teachings of Sagar it would have been obvious for a person of ordinary skill in the art to apply the teachings of Sagar to Krishnamurthi at the time the application was filed in order to to reduce the resources necessary to keep files in memory (paragraph 0041).  Accordingly, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sagar in the same or in a similar field of endeavor with Krishnamurthi before the effective filing date of the claimed invention in order to combine Sagar’s deletion of messages and Krishnamurthy’s deletion of messages.  The deletion of messages by both merely perform the same functions as they perform separately and being no more “the combining of prior art elements according to known methods to yield predictable results” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21, 26, 31, and 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,717. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of claims 21, 26, 31, and 36 are anticipated by paten 10,904,7171.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Primary Examiner, Art Unit 3648